DETAILED ACTION

Priority

The priority of claims filed 1/31/2020 is 1/31/2020 at least because the provisional filed 3/1/2019 does not disclose successful authentication between a UE and network device as required by the claims.  Applicant specification [0005], 'methods for user equipment authentication are disclosed'


Information Disclosure Statement
The IDS filed 1/31/2020 and 9/30/2020 have been considered and entered.

Drawings
The drawings filed 1/31/2020  are accepted.
Specification
The specification filed 1/31/2020 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim includes the limitation 'comparing the first location information from  the first message'.  However, the sender  that sends the message is the same as the comparer  that compares the locations.  Therefore, the meaning of comparing a location from a sent message by the sender of the sent message is unclear, rendering the claims indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to subject matter that may be interpreted as software per se which is not a statutory class.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by 3GPP TR 33.809 v0.7.0 hereinafter '3GPP'.


As to claim 1,   
3GPP discloses  a method comprising: 
transmitting, page 21 UE sends a registration request message
from a user equipment, page 21 Victim UE
a request message Figure 6.5.2-1 message 4
to one or more network devices; Figure 6.5.2-1 AMF

in response to transmitting the request message, attempting authentication with the one or more network devices; 
Figure 6.5.2-1 message 6

and in response to successfully authenticating with the one or more network devices,
 page 20 After the authentication procedure
transmitting a message Figure 6.5.2-1 message 11
comprising first location information Figure 6.5.2-1 message 8, Location Info-UE
corresponding to the user equipment Figure 6.5.2-1 step 7 location information of the UE
to the one or more network devices. Figure 6.5.2-1 AMF




As to claim 2,   
3GPP discloses  wherein
	the message comprises a security mode complete message 
page 21 Security Mode Complete message

As to claim 3,   
3GPP discloses  
comparing Figure 6.5.2-1 step 12 Compare
the first location information Figure 6.5.2-1 message 8, Location Info-UE
from the message Figure 6.5.2-1 message 11
with second location information Figure 6.5.2-1 step 12 Location Info-gNB
available in the user equipment, page 20 user's location information reported by the gNB

and detecting 
page 20 detect the presence of the false base station 
in view of  Figure 6.5.2-1 step 13
a false base station Figure 6.5.2-1 FBS
based on a location information mismatch
 page 21 if the AMF determines the locations are inconsistent
As to claim 4,   
3GPP discloses  wherein 
transmitting a message Figure 6.5.2-1 message 11
comprising the user equipment's location information 
Figure 6.5.2-1 message 8, Location Info-UE
 	in view of  Figure 6.5.2-1 step 7 location information of the UE
to the one or more network devices. Figure 6.5.2-1 AMF

As to claim 5,   
3GPP discloses  
	receiving a registration rejection message 
page 54 Security Mode Reject Message
in view of  Figure 6.5.2-1 message 13
	in response to transmitting the message Figure 6.5.2-1 message 11

Claim 6 is rejected on the basis previously presented in the rejection of claim 1 in view of:
	page 19 transmitted by UEs  (i.e. the claimed transmitter)
	page 59 the UE shall process (i.e. the claimed processor)


Claims 7-10 are rejected on the basis previously presented in the respective rejections of claims 2-5.
Claims 11-20 are rejected on the basis previously presented in the respective rejections of claims 1-10.






		
		

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431